UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MICHAEL B. DORSEY,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 07-0885 (PLF)
                                    )
AMERICAN EXPRESS CO., et al.,       )
                                    )
            Defendants.             )
____________________________________)

                                              ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that Citibank’s Motion for Summary Judgment [38] is GRANTED

and judgment is entered for Citibank as to all claims; it is

               FURTHER ORDERED that Citibank’s Motion for Rule 11 Sanctions, which it

raised in its Motion for Summary Judgment [38] is DENIED; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                               /s/___________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge

DATE: January 29, 2010